—Order, Supreme Court, New York County (Herman Cahn, J.), entered February 18, 1997, which granted defendant-respondents’ motion for summary judgment dismissing the complaint as against them, unanimously affirmed, with costs.
*298The plain language of the subject employment contract permitted defendant-respondent employer to terminate the contract pursuant to which it employed plaintiff without notice for good reason. Good reason was demonstrated as a matter of law herein. Moreover, even if plaintiff at the time of the activity cited in support of her dismissal had been engaged in “recreational activities” within the meaning of Labor Law § 201-d (1) (b), it would still be clear, as a matter of law, that the exception in subdivision (3) (a) of that statute for activity that “creates a material conflict of interest related to the employer’s * * * business interest” would apply to allow termination of plaintiffs contract of employment.
We have considered plaintiffs remaining arguments and find them to be without merit.
Concur — Ellerin, J. P., Wallach, Rubin, Andrias and Saxe, JJ.